GILDERSLEEVE, J.
It does not seem to me that a bill of particulars should be ordered in this case. The action is for divorce, on the ground of adultery. The complaint names the places where the alleged acts of adultery were committed, and also gives the name of, at least, one of the alleged co-respondents. It is true that the dates are somewhat indefinite, but the information sought for lies peculiarly within the knowledge of the defendant, who seeks it; and there is little danger of undue surprise at the trial. The motion should therefore be denied. See Fink v. Jetter, 38 Hun, 163. No costs.
Motion denied, without costs.